Citation Nr: 1431660	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-05 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a right hand disability (claimed as arthritis and smashed pinky finger).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1967 to November 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Right Wrist and Hand Disorders

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

On a July 1967 report of medical history (in connection with the Veteran's service enlistment physical), the Veteran endorsed a bone, joint, or other deformity and reported that he had previously crushed his wrist when he was 10 years old; however, the reviewing physician noted that the Veteran's history was reviewed with a notation of NCD (not considered disabling).  The Veteran's upper extremities were found to be clinically normal upon examination during the service enlistment physical.  As noted above, only such conditions as are recorded in examination reports are to be considered as noted; therefore, the Board finds that a preexisting right wrist or hand disability was not "noted" at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In a June 2010 claim, the Veteran contended that his right hand arthritis and "pinky condition" began in service when he smashed his finger in a hatch.  In a July 2010 written statement, the Veteran contended that he smashed his finger in a hatch during service, he had bruised his right arm and wrist prior to service, and that he currently has arthritis.  In a March 2011 substantive appeal (VA Form 9), the Veteran contended that the damage to his hand from service was evident.  In an April 2014 written statement, through the representative, the Veteran contended that the right wrist and hand disorders worsened beyond their natural progression throughout active military service.  

At an August 2010 VA examination, the Veteran reported that, during service on a naval vessel, a hatch door fell on his wrist, but that he received no treatment at the time.  X-rays conducted at the August 2010 VA examination reflect degenerative joint disease of the right hand and wrist.  In a December 2010 written statement, 
Dr. J.H., the Veteran's private physician, noted that the Veteran suffers from osteoarthritis of the right wrist and that the Veteran reported an in-service injury.   

No VA or private medical report is of record with an etiology opinion specifically addressing the questions of whether the Veteran's right wrist and hand disabilities clearly and unmistakably preexisted service and, if so, whether a preexisting right wrist or hand disability was clearly and unmistakably not aggravated by the Veteran's military service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The Board finds that remand is required to obtain a medical opinion regarding these claims.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) to assist in determining the nature and etiology of any current right wrist and right hand disorders.  The claims folder should be made available to the examiner.  The VA examiner should diagnose all right wrist and hand disorders and then, based upon a review of all the record (including post-service VA and private treatment records, history of the Veteran, and clinical findings), should offer the following opinions with respect to each diagnosed disability: 

Did the any right wrist or hand disorder clearly and unmistakably exist prior to entrance into service in July 1967?  The VA examiner should comment on the Veteran's report of a crushed wrist when he was 10 years old at service entrance and the July 1967 service enlistment physical notation that the Veteran's upper extremities were clinically normal.  

If it is the examiner's opinion that any right wrist or hand disorder preexisted service, was the preexisting disorder clearly and unmistakably not aggravated (permanently worsened) during active service?  The VA examiner should comment on the Veteran's recent report of in-service injury (smashing the pinky in a hatch), worsening of the right wrist and hand during service, and the November 1968 service separation physical notation that the Veteran's upper extremities were clinically normal.

Note: The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

If it is the examiner's opinion that any right wrist or hand disorder did not preexist service, is it at least as likely as not (50 percent or greater probability) that each current disability was incurred in or caused by active service?

The examiner should provide a basis for all opinions expressed.  

2.  Then, readjudicate the issues on appeal.  For any claim that remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


